Exhibit 10.4
 
Exhibit 2.3(a)

EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made this 12 day of May, 2010, by and
between ubroadcast, inc., a duly organized Delaware corporation (“Employer”),
and Ashraf M. Rofail, a resident of the State of Virginia (“Employee”).


W I T N E S S E T H:


WHEREAS, Employer desires to retain the services of Employee and Employee
desires to serve as Chairman and Chief Executive Officer of Employer; and


WHEREAS, Employee is willing to be employed by Employer, and Employer is willing
to employ Employee, on the terms, covenants and conditions hereinafter set
forth; and


NOW, THEREFORE, in consideration of such employment and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and Employee hereby agree as follows:


SECTION I.  EMPLOYMENT OF EMPLOYEE


Employer hereby employs, engages and hires Employee as Chairman and Chief
Executive Officer of Employer, and Employee hereby accepts and agrees to such
hiring, engagement and employment, subject to the general supervision of the
Board of Directors of Employer.  Employee shall perform duties as are
customarily performed by one holding such position in other, same or similar
businesses or enterprises as that engaged in by Employer, and shall also
additionally render such other and unrelated services and duties as may be
reasonably assigned to him from time to time by the Board of Directors of
Employer.  Employee shall devote his full-time efforts to the performance of his
duties as Chairman and Chief Executive Officer of Employer.


SECTION II.  EMPLOYEE’S PERFORMANCE


Employee hereby agrees that he will, at all times, faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of Employer.


SECTION III.  COMPENSATION OF EMPLOYEE


Employer shall pay Employee, and Employee shall accept from Employer, in full
payment for Employee’s services hereunder, compensation as follows:


 
A.
Salary.  Employee shall be paid as and for a salary the sum of $15,000 per
calendar month, which salary shall be payable on the 1st and 15th days of each
calendar month, in advance, subject to deduction of lawful and required
withholding.



 
Employee’s unpaid salary shall accrue until paid by Employer.  Employee shall
have the right, but not the obligation, to be paid all or a portion of his
accrued and unpaid salary in shares of Employer’s common stock, on the following
basis:



 
on the first business day of each calendar quarter, should Employee desire to
convert his accrued and unpaid salary from the immediately preceding calendar
quarter into shares of Employer’s common stock, Employee shall deliver to
Employer a written notice (a “Salary Conversion Notice”) of his intent to have
Employer pay such accrued and unpaid salary in shares of Employer’s common
stock.  Each Salary Conversion Notice shall set forth (1) the amount of accrued
and unpaid salary to be converted into shares of Employer’s common stock and (2)
the number of shares of Employer’s common stock which are to be issued to
Employee based on the following formula:


 
 

--------------------------------------------------------------------------------

 

 
Amount of accrued and unpaid salary from the immediately preceding calendar
quarter divided by the Applicable Share Price (defined below) equals the number
of shares to be issued to Employee.  By way of example only, if Employee’s
accrued and unpaid salary totals $1,000 and the Applicable Share Price is $.05,
Employer would issue 20,000 shares of its common stock to Employee ($1,000
divided by $.05 equals 20,000 shares).



 
“Applicable Share Price” shall mean the average closing sale price of Employer’s
common stock, as reported by the OTC Bulletin Board, for the last three (3)
trading days of the subject calendar quarter.



 
B.
Cellular Phone.  Employer shall provide Employee with a cellular phone for his
use in performing his responsibilities with Employer.  In the alternative,
Employer shall pay Employee’s cellular phone expense.



 
C.
Automobile.  Employer shall provide Employee with an automobile for Employee’s
use in performing his responsibilities with Employer.



 
D.
Insurance and Other Benefits.  As further consideration for his covenants
contained herein, Employer will add Employee, including Employee's family, with
such health, dental and vision insurance as it offers other employees and other
benefits, including a 401(k) plan, as may be established by Employer from time
to time with respect to its employees in accordance with Employer's established
procedures.  Employee shall be entitled to Directors' and Officers'
indemnification insurance coverage to the same extent as is provided to other
persons employed as officers of Employer.



 
E.
Other Compensation Plans.  Employee shall be entitled to participate, to the
same extent as is provided to other persons employed by Employer, in any future
stock bonus plan, stock option plan or employee stock ownership plan of
Employer.



 
F.
Other Expenses.  Employee agrees that he shall be responsible for all expenses
incurred in his performance hereunder, unless Employer shall have agreed, in
advance and in writing, to reimburse Employee for any such expenses.



 
G.
Vacations.  During the term of this Agreement, Employee shall be entitled to
three (3) weeks of vacation.



SECTION IV.  INDEMNIFICATION OF EMPLOYEE


As further consideration of Employee's executing this Agreement, Employer shall
have executed, prior to the execution of this Agreement, an Indemnity Agreement
(the “Indemnity Agreement”), in the form attached hereto as Exhibit IV. The
obligations under the Indemnity Agreement shall survive the termination of this
Agreement.


SECTION V.  COMPANY POLICIES


Employee agrees to abide by the policies, rules, regulations or usages
applicable to Employee as established by Employer from time to time and provided
to Employee in writing.


SECTION VI.  CONFIDENTIALITY AGREEMENT


 
A.
Confidentiality Agreement.  In consideration of Employer’s executing this
Agreement, Employee shall have executed, prior to the execution of this
Agreement, a Confidentiality Agreement (the “Confidentiality Agreement”), in the
form attached hereto as Exhibit VI(A).



 
B.
Survival.  The obligations under the Confidentiality Agreement shall survive the
termination of this Agreement.


 
2

--------------------------------------------------------------------------------

 

SECTION VII.  TERM AND TERMINATION


 
A.
Term. The initial term of this Agreement shall be a period of three years,
commencing on May 7, 2010.   This Agreement shall renew for an additional
three-year period, provided neither party hereto submits a written notice of
termination within ninety (90) days prior to the termination of the initial term
hereof.



 
B.
Termination.  Employer agrees not to terminate this Agreement except for “just
cause”.  For purposes of this Agreement, “just cause” shall mean (1) the willful
failure or refusal of Employee to implement or follow the written policies or
directions of Employer’s Board of Directors, provided that Employee’s failure or
refusal is not based upon Employee’s belief in good faith, as expressed to
Employer in writing, that the implementation thereof would be unlawful; (2)
conduct which is inconsistent with Employee’s position with Employer and which
results in a material adverse effect (financial or otherwise) or
misappropriation of assets of Employer; (3) conduct which violates the
provisions contained in the existing Confidentiality Agreement or the
Non-Competition Agreement between Employer and Employee; (4) the intentional
causing of material damage to Employer’s physical property; and (5) any act
involving personal dishonesty or criminal conduct against Employer.



Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
full compensation hereunder.  If Employee should cease his employment hereunder
voluntarily for any reason, or is terminated for just cause, all future
compensation and benefits payable to Employee shall thereupon, without any
further writing or act, cease, lapse and be terminated.   However, all salary
and reimbursements which accrued prior to Employee’s ceasing employment or
termination will become immediately due and payable and shall be payable to
Employee’s estate should his employment cease due to death.


SECTION VIII.  COMPLETE AGREEMENT


This Agreement contains the complete agreement concerning the employment
arrangement between the parties hereto and shall, as of the effective date
hereof, supersede all other agreements between the parties, including all other
employment agreements. The parties hereto stipulate that neither of them has
made any representation with respect to the subject matter of this Agreement or
any representations including the execution and delivery hereof, except such
representations as are specifically set forth herein and each of the parties
hereto acknowledges that he or it has relied on his or its own judgment in
entering into this Agreement. The parties hereto further acknowledge that any
payments or representations that may have heretofore been made by either of them
to the other are of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.


SECTION IX.  WAIVER; MODIFICATION


The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach hereof. No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding or litigation between the parties hereto arising out of, or
affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section IX
may not be waived except as herein set forth.


SECTION X.  SEVERABILITY


All agreements and covenants contained herein are severable, and in the event
any one of them, with the exception of those contained in Sections I, III, IV, V
and VI hereof, shall be held to be invalid in any proceeding or litigation
between the parties, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

 
3

--------------------------------------------------------------------------------

 

SECTION XI.  NOTICES


Any and all notices will be sufficient if furnished in writing, sent by
registered mail to his last known residence, in case of Employee, or, in case of
Employer, to its principal office address.


SECTION XII.  REPRESENTATIONS OF EMPLOYER


The execution of this Agreement by Employer has been approved by the Board of
Directors of Employer.


SECTION XIII.  REPRESENTATIONS OF EMPLOYEE


Employee hereby represents to Employer that he is under no legal disability with
respect to his entering into this Agreement.


SECTION XIV.  COUNTERPARTS


This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original and, together, shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.


SECTION XV.  BENEFIT


The provisions of this Agreement shall extend to the successors, surviving
corporations and assigns of Employer and to any purchaser of substantially all
of the assets and business of Employer. The term “Employer” shall be deemed to
include Employer, any joint venture, partnership, limited liability company,
corporation or other juridical entity, in which Employer shall have an interest,
financial or otherwise.


SECTION XVI.  ARBITRATION


The parties agree that any dispute arising between them related to this
Agreement or the performance hereof shall be submitted for resolution to the
American Arbitration Association for arbitration in the San Diego, California,
office of the Association under the then-current rules of arbitration. The
Arbitrator or Arbitrators shall have the authority to award to the prevailing
party its reasonable costs and attorneys fees. Any award of the Arbitrators may
be entered as a judgment in any court competent jurisdiction.


Notwithstanding the provisions contained in the foregoing paragraph, the parties
hereto agree that Employer may, at its election, seek injunctive or other
equitable relief from a court of competent jurisdiction for a violation or
violations by Employee of the existing Confidentiality Agreement.


SECTION XVII.  LEGAL REPRESENTATION


Employer and Employee both acknowledge that each has utilized separate legal
counsel with respect to this Agreement.  EMPLOYEE IS ADMONISHED TO SEEK HIS OWN
LEGAL COUNSEL.



 
4

--------------------------------------------------------------------------------

 

SECTION XVIII.  GOVERNING LAW


It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Delaware, and that, in any action, special proceeding or other proceeding that
may be brought arising out of, in connection with or by reason of this
Agreement, the laws of the State of Delaware shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any such action or special proceeding may be instituted.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first above written.



 
UBROADCAST, INC.
             
By: /s/ John L. Castiglione
 
    John L. Castiglione
 
    President
             
/s/ Ashraf M. Rofail
 
Ashraf M. Rofail, individually
     
Address of Employee:
 
12508 Arnsley Ct
 
Oak Hill, VA 20171






 
5

--------------------------------------------------------------------------------

 
 
 
Exhibit IV


Form of Indemnity Agreement
 
 

 
 

--------------------------------------------------------------------------------

 

INDEMNITY AGREEMENT


THIS AGREEMENT is made and entered into as of the 12 day of May, 2010, by and
between ubroadcast, inc., a Delaware corporation (the “Corporation”), and Ashraf
M. Rofail (“Agent”).


RECITALS


WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
Chairman and Chief Executive Officer of the Corporation;


WHEREAS, the Corporation’s bylaws (the “Bylaws”) provide for the indemnification
of the directors, officers, employees and other agents of the Corporation,
including persons serving at the request of the Corporation in such capacities
with other corporations or enterprises, as authorized by the Delaware General
Corporation Law (the “GCL”);


WHEREAS, the Bylaws and the GCL, by their non-exclusive nature, permit contracts
between the Corporation and its agents, officers, employees and other agents
with respect to indemnification of such persons; and


WHEREAS, in order to induce Agent to continue to serve as Chairman and Chief
Executive Officer of the Corporation, the Corporation has determined and agreed
to enter into this Agreement with Agent;


NOW, THEREFORE, in consideration of Agent’s continued service as Chairman and
Chief Executive Officer of the Corporation after the date hereof, the parties
hereto agree as follows:


AGREEMENT


1.           SERVICES TO THE CORPORATION. Agent will serve, at the will of the
Corporation or under separate contract, if any such contract exists, as a
director, officer or other fiduciary of an affiliate of the Corporation
(including any employee benefit plan of the Corporation) faithfully and to the
best of his ability so long as he is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.


 2.           INDEMNITY OF AGENT. The Corporation hereby agrees to hold harmless
and indemnify Agent to the fullest extent authorized or permitted by the
provisions of the Bylaws and the GCL, as the same may be amended from time to
time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws or the GCL permitted
prior to adoption of such amendment), as follows:


(a)           against any and all expenses (including attorneys’ fees), witness
fees, damages, judgments, fines and amounts paid in settlement and any other
amounts that Agent becomes legally obligated to pay because of any claim or
claims made against him in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of Corporation, or
is or was serving or at any time serves at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; and


(b)           otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the GCL and the Bylaws.


3.           LIMITATIONS ON ADDITIONAL INDEMNITY. No indemnity pursuant to
Section 2 hereof shall be paid by the Corporation:

 
 

--------------------------------------------------------------------------------

 

(a)           on account of any claim against Agent solely for an accounting of
profits made by Agent in violation of Section 16 of the Securities Exchange Act
of 1934 and amendments thereto or similar provisions of any federal, state or
local statutory law;


(b)           on account of Agent’s conduct that is established by a final
judgment as knowingly fraudulent or deliberately dishonest or that constituted
willful misconduct;


(c)           on account of Agent’s conduct that is established by a final
judgment as constituting a breach of Agent’s duty of loyalty to the Corporation
or resulting in any personal profit or advantage to which Agent was not legally
entitled;


(d)           for which payment is actually made to Agent under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;


(e)           if indemnification is not lawful (and, in this respect, both the
Corporation and Agent have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or


(f)           in connection with any proceeding (or part thereof) initiated by
Agent, or any proceeding by Agent against the Corporation or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors of the Corporation, (iii) such indemnification is provided by
the Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under the GCL, or (iv) the proceeding is initiated pursuant to
Section 8 hereof.


4.           CONTINUATION OF INDEMNITY. All agreements and obligations of the
Corporation contained herein shall continue during the period Agent is a
director, officer, employee or other agent of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as Agent
shall be subject to any possible claim or threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Agent was serving in
the capacity referred to herein.


5.           PARTIAL INDEMNIFICATION. Agent shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the expenses
(including attorneys’ fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Agent becomes legally obligated to
pay in connection with any action, suit or proceeding referred to in Section 2
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Corporation shall indemnify Agent for the portion thereof to
which Agent is entitled.


6.           NOTIFICATION AND DEFENSE OF CLAIM. Not later than thirty (30) days
after receipt by Agent of notice of the commencement of any action, suit or
proceeding, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Agent otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Agent notifies
the Corporation of the commencement thereof:


 
(a)
the Corporation will be entitled to participate therein at its own expense;



(b)           except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Agent. After notice from the Corporation to Agent of
its election to assume the defense thereof, the Corporation will not be liable
to Agent under this Agreement for any legal or other expenses subsequently
incurred by Agent in connection with the defense thereof except for reasonable
costs of investigation or otherwise as provided below. Agent shall have the
right to employ separate counsel in such action, suit or

 
 

--------------------------------------------------------------------------------

 

proceeding but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Agent unless (i) the employment of counsel by Agent has been authorized by
the Corporation, (ii) Agent shall have reasonably concluded, and so notified the
Corporation, that there is an actual conflict of interest between the
Corporation and Agent in the conduct of the defense of such action or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of Agent’s separate
counsel shall be at the expense of the Corporation. The Corporation shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of the Corporation or as to which Agent shall have made the conclusion
provided for in clause (ii) above; and


(c)            the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Agent without Agent’s written consent, which may be given or
withheld in Agent’s sole discretion.


7.           EXPENSES. The Corporation shall advance, prior to the final
disposition of any proceeding, promptly following request therefor, all expenses
incurred by Agent in connection with such proceeding upon receipt of an
undertaking by or on behalf of Agent to repay said amounts if it shall be
determined ultimately that Agent is not entitled to be indemnified under the
provisions of this Agreement, the Bylaws, the GCL or otherwise.


8.           ENFORCEMENT. Any right to indemnification or advances granted by
this Agreement to Agent shall be enforceable by or on behalf of Agent in any
court of competent jurisdiction if (i) the claim for indemnification or advances
is denied, in whole or in part, or (ii) no disposition of such claim is made
within ninety (90) days of request therefor. Agent, in such enforcement action,
if successful in whole or in part, shall be entitled to be paid also the expense
of prosecuting his claim. It shall be a defense to any action for which a claim
for indemnification is made under Section 3 hereof (other than an action brought
to enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation (including its Board of Directors
or its shareholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Agent is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its shareholders) that such indemnification is improper
shall be a defense to the action or create a presumption that Agent is not
entitled to indemnification under this Agreement or otherwise.


9.           SUBROGATION. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Agent, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.


10.           NON-EXCLUSIVITY OF RIGHTS. The rights conferred on Agent by this
Agreement shall not be exclusive of any other right which Agent may have or
hereafter acquire under any statute, provision of the Corporation’s Amended and
Restated Certificate of Incorporation or Bylaws, agreement, vote of shareholders
or directors, or otherwise, both as to action in his official capacity and as to
action in another capacity while holding office.


 
11.
SURVIVAL OF RIGHTS.



(a)           The rights conferred on Agent by this Agreement shall continue
after Agent has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Agent’s heirs, executors and administrators.


(b)           The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

 
 

--------------------------------------------------------------------------------

 

12.           SEPARABILITY. Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the GCL or any other applicable
law.


13.           ARBITRATION. The parties agree that any dispute arising between
them related to this Agreement or the performance hereof shall be submitted for
resolution to the American Arbitration Association for arbitration in the San
Diego, California, office of the Association under the then-current rules of
arbitration. The Arbitrator or Arbitrators shall have the authority to award to
the prevailing party its reasonable costs and attorneys fees. Any award of the
Arbitrators may be entered as a judgment in any court competent jurisdiction.


14.           GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.


15.           AMENDMENT AND TERMINATION. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.


16.           IDENTICAL COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement.


17.           HEADINGS. The headings of the sections of this Agreement are
inserted for convenience only and shall be deemed to constitute part of this
Agreement or to affect the construction hereof.


18.           NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:


(a)           If to Agent, at the address indicated on the signature page
hereof; and


(b)           If to the Corporation, to: ubroadcast, inc., 1666 Garnet Avenue,
Suite 312, San Diego, California 92109, or to such other address as may have
been furnished to Agent by the Corporation.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.



   
UBROADCAST, INC.
                     
By: /s/ John L. Castiglione
   
    John L. Castiglione
   
    President
         
AGENT:
                     
/s/ Ashraf M. Rofail
   
Ashraf M. Rofail, individually
         
Address of Agent:
         
12508 Arnsley CT
   
Oak Hill, VA 20171


 
 

--------------------------------------------------------------------------------

 

Exhibit VI(A)


Form of Confidentiality Agreement
 
 

 
 

--------------------------------------------------------------------------------

 

May 12, 2010




ubroadcast, inc.
1666 Garnet Avenue
Suite 312
San Diego, California 92109


Re:
Confidentiality Agreement



Gentlemen:


In connection with the execution of an employment agreement (the "Employment
Agreement") between the undersigned and ubroadcast, inc. (together with
affiliates, the "Company"), the Company will furnish to the undersigned certain
information concerning its business, financial position, operations, business
contacts, assets and liabilities, as well as other proprietary information.  As
a condition to such information's being furnished to the undersigned and as a
condition to the undersigned's entering into an employment agreement with the
Company, the undersigned agrees to treat any information concerning the Company
(whether prepared by the Company, its advisors, or otherwise, and irrespective
of the form of communication) which is furnished to the undersigned now or in
the future by or on behalf of the Company (together with the material described
below, herein collectively referred to as the "Confidential Material") in
accordance with the provisions of this letter agreement, and to take or abstain
from taking certain other actions hereinafter set forth.


The undersigned understands that the term "Confidential Material" also includes
all notes, analysis, compilations, studies, interpretations or other documents
prepared by the Company or its representatives which contain, reflect or are
based upon, in whole or in part, the information furnished to the undersigned.
The term "Confidential Material" does not include information which (A) is or
becomes generally available to the public other than as a result of a disclosure
by the undersigned, or (B) was lawfully within the undersigned's possession
prior to its being furnished to the undersigned by or on behalf of the Company,
provided that the source of such information was not known by the undersigned to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information, or (C) is disclosed to the undersigned by a third
party, provided that such third party was not known by the undersigned to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information.


The undersigned hereby agrees that he will use the Confidential Material solely
in connection with the undersigned's performance of his duties under the
employment agreement, that the Confidential Material will be kept confidential
and that the undersigned will not disclose any of the Confidential Material in
any manner whatsoever.


In the event that the undersigned is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Material, the undersigned will provide the Company with
prompt written notice of any such request or requirement so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this letter agreement. If, in the absence of a protective
order or other remedy or the receipt of a waiver by the Company, the undersigned
is, nonetheless, in the opinion of counsel, legally compelled to disclose
Confidential Material, the undersigned may, without liability hereunder,
disclose only that portion of the Confidential Material specifically required by
an order of Court. Additionally, the undersigned shall make every reasonable
effort and take every reasonable action, including, without limitation, by
cooperating with the Company, to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Material.

Upon termination of the Employment Agreement or at any time upon the request of
the Company, the undersigned will promptly deliver to the Company or certify
destruction of, at the Company's direction, all Confidential Material (and all
copies thereof) furnished to the undersigned by or on behalf of the Company
pursuant hereto. All oral Confidential Material provided to the undersigned
shall continue to be held confidential hereunder. Notwithstanding the return or
destruction of the Confidential Material, the undersigned will continue to be
bound by obligations of confidentiality hereunder.

 
 

--------------------------------------------------------------------------------

 

The undersigned agrees that the Company, without prejudice to any rights to
judicial relief he may otherwise have, shall be entitled to equitable relief,
including injunctive relief and specific performance, in the event of any breach
of the provisions of this letter agreement and that the undersigned will not
oppose the granting of such relief. The undersigned also agrees that he will not
seek and agrees to waive any requirement for the securing and posting of a bond
in connection with the Company's seeking or obtaining such relief. In the event
of litigation relating to this letter agreement, if a court of competent
jurisdiction determines that the undersigned has breached this letter agreement,
then the undersigned will be liable to pay to the Company the reasonable legal
fees incurred in connection with such litigation, including any appeal
therefrom. Also, in the event a court of competent jurisdiction determines that
the undersigned has not breached this letter agreement, then the Company will be
liable to pay to the undersigned the reasonable legal fees incurred in
connection with such litigation, including any appeal therefrom.


This letter agreement is for the benefit of the Company, and shall be construed
(both as to validity and performance) and enforced in accordance with, and
governed by, the laws of the State of Delaware applicable to agreements made and
to be performed wholly within such jurisdiction. This letter agreement shall
remain in full force and effect until the earlier of the date that is three
years from the termination of the undersigned's employment by the Company or the
date that this
agreement is terminated by the Company.


Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned whereupon this letter agreement shall
become a binding agreement.


Very truly yours,




/s/ Ashraf M. Rofail
Ashraf M. Rofail
individually


AGREED AND ACCEPTED as
of the date first written above:


UBROADCAST, INC.




By: /s/ John L. Castiglione
John L. Castiglione
President
